Title: From George Washington to Henry Laurens, 25 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Qrs White plains Augt 25th 1778
          
          Inclosed you will be pleased to receive a Copy of a Letter of the 23d Instant from
            General Sullivan, which came to hand about half after three OClock this morning, with
            the several papers to which it refers,  Copies of which are also
              transmitted. By these Congress will perceive, our
            prospects are much changed with respect to the operations against Rhode Island, and that
            the issue, as things are now circumstanced, whether we look to a continuation of the
            Siege—to an immediate attack or a Retreat, must be attended with great difficulty and
            risk. I trust the wisest measures will be pursued & I will hope for the best. I
            have the Honor to be with the greatest respect & esteem sir Yr Most Obedt
            sert
          
            Go: Washington
          
          
            P.S. Genl Sullivan I think, must be under a mistake, as to the amount of the
              relief, which the Enemy had attempted to give from York. I have used every possible
              means to obtain information from time to time on this head, and I never could learn,
              either from Deserters or others who had been in the City, that any Troops had
              embarked, since the reinforcement sent up the sound long ago, except some drafts to
              act in the fleet as Marines.
          
        